 

EXHIBIT 10.8

 

COCA-COLA ENTERPRISES INC.

EXECUTIVE PENSION PLAN

 

(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2002)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I INTRODUCTION AND PURPOSE

  

1

1.1.  

  

Purpose

  

1

1.2.  

  

Amendment and Restatement

  

1

ARTICLE II DEFINITIONS

  

1

2.1.  

  

“Administrative Committee”

  

1

2.2.  

  

“Beneficiary”

  

1

2.3.  

  

“Benefit Service”

  

1

2.4.  

  

“Code”

  

1

2.5.  

  

“Company”

  

1

2.6.  

  

“Compensation”

  

1

2.7.  

  

“Controlled Group”

  

1

2.8.  

  

“Disability”

  

1

2.9.  

  

“Early Retirement Age”

  

1

2.10.

  

“Eligible Employee”

  

2

2.11.

  

“Employee”

  

2

2.12.

  

“Employer”

  

2

2.13.

  

“Final Average Earnings”

  

2

2.14.

  

“Normal Retirement Age”

  

2

2.15.

  

“Participant”

  

2

2.16.

  

“Pension Plan”

  

2

2.17.

  

“Pension Plan Base Benefit”

  

2

2.18.

  

“Plan”

  

2

2.19.

  

“Plan Year”

  

2

2.20.

  

“PPO Account”

  

2

2.21.

  

“Related Company”

  

2

2.22.

  

“Social Security Taxable Wage Base”

  

3

2.23.

  

“Supplemental MESIP”

  

3

2.24.

  

“Supplemental Pension Plan”

  

3

2.25.

  

“Supplemental Retirement Plan”

  

3

2.26.

  

“Surviving Spouse”

  

3

2.27.

  

“Vesting Service”

  

3

ARTICLE III PARTICIPATION

  

3

3.1.  

  

Initial Participation

  

3

3.2.  

  

Cessation of Participation

  

3

ARTICLE IV BENEFITS

  

4

4.1.  

  

Normal Retirement Benefit

  

4

4.2.  

  

Early Retirement Benefit

  

4

4.3.  

  

Deferred Retirement Benefit

  

5

 

i



--------------------------------------------------------------------------------

4.4.  

  

Retirement Benefits for a Disabled Participant

  

5

4.5.  

  

Deferred Vested Benefit

  

6

4.6.  

  

Preretirement Surviving Spouse Benefit

  

6

4.7.  

  

Postretirement Survivor Benefit

  

7

4.8.  

  

Pension Purchase Option Benefit

  

7

4.9.  

  

Minimum Benefit for Former Participants in Supplemental Pension Plan

  

8

4.10.

  

Commencement and Form of Benefit Payment

  

8

4.11.

  

Actuarial Equivalence

  

9

4.12.

  

Condition on Payment of Benefits.

  

9

4.13.

  

Limitation on Plan Benefits

  

9

ARTICLE V FORFEITABILITY

  

9

ARTICLE VI PLAN ADMINISTRATION

  

9

6.1.  

  

Administrative Committee

  

9

6.2.  

  

Administrative Committee Action

  

9

6.3.  

  

Rights and Duties

  

10

6.4.  

  

Compensation, Indemnity, and Liability

  

10

6.5.  

  

Taxes

  

10

ARTICLE VII CLAIMS PROCEDURE

  

10

ARTICLE VIII AMENDMENT AND TERMINATION

  

10

8.1.  

  

Amendment

  

10

8.2.  

  

Termination of the Plan

  

11

ARTICLE IX MISCELLANEOUS

  

11

9.1.  

  

Limitation on Participant’s Rights

  

11

9.2.  

  

Benefits Unfunded

  

11

9.3.  

  

Other Plans

  

11

9.4.  

  

Governing Law

  

11

9.5.  

  

Gender, Number, and Headings

  

12

9.6.  

  

Successors and Assigns; Nonalienation of Benefits

  

12

 

ii



--------------------------------------------------------------------------------

 

ARTICLE I

INTRODUCTION AND PURPOSE

 

1.1.    Purpose.    The purpose of the Coca-Cola Enterprises Inc. Executive
Pension Plan (the “Plan”) is to supplement, for a select group of eligible
executives of the Company and affiliates that have adopted the Plan, the
retirement benefits provided under the Coca-Cola Enterprises Employees’ Pension
Plan.

 

1.2.    Amendment and Restatement.    Coca-Cola Enterprises Inc. hereby amends
and restates the Plan, effective January 1, 2002, except as otherwise provided.

 

ARTICLE II

DEFINITIONS

 

2.1.    “Administrative Committee”    means the committee appointed pursuant to
Article VI to administer the Plan.

 

2.2.    “Beneficiary”    shall have the same meaning as “Beneficiary” under the
Pension Plan. If an unmarried Participant who dies while an Eligible Employee
does not designate a Beneficiary, his estate shall be his Beneficiary.

 

2.3.    “Benefit Service”    shall have the same meaning as “Benefit Service”
under the Pension Plan and shall be determined in the same manner as under the
Pension Plan. Notwithstanding the preceding sentence, “Benefit Service” may
also, in the sole discretion of the Administrative Committee, include service
granted under an employment, severance, settlement or other written agreement
between the Participant or a Related Company and the Employer.

 

2.4.    “Code”    means the Internal Revenue Code of 1986, as amended.

 

2.5.    “Company”    means Coca-Cola Enterprises Inc., a Delaware corporation,
or its successor or successors.

 

2.6.    “Compensation” means those amounts included in the definition of
“Compensation” under the Pension Plan determined without regard to the limits of
Code Section 401(a)(17), plus any amounts deferred by the Participant under the
Supplemental MESIP and any other nonqualified deferred compensation arrangement
between the Employer and the Participant, provided such amounts shall be
considered only in the year in which they are first deferred and not in any
later year, including the year(s) of receipt.

 

2.7.    “Controlled Group”    shall have the same meaning as “Controlled Group”
under the Pension Plan.

 

2.8.     “Disability”    shall have the same meaning as “Disability” under the
Pension Plan.

 

2.9.     “Early Retirement Age”    means the date on which a Participant has
both attained age 55 and completed at least 5 years of Vesting Service.



--------------------------------------------------------------------------------

 

2.10.     “Eligible Employee”    means an Employee who is employed in a position
classified as an Executive Band or higher position, or in a position otherwise
determined to be eligible for participation by the Administrative Committee.

 

2.11.     “Employee”    means any person who is an employee on the payroll of
the Employer and shall exclude any person not on the payroll of the Employer,
such as an independent contractor or person paid by a temporary staffing or
similar agency, even if a court or administrative agency determines at any time
that such an individual is a common law employee of the Employer.

 

2.12.    “Employer”    means the Company and any other member of the Controlled
Group adopting the Plan with the consent of the Company.

 

2.13.    “Final Average Earnings”    shall be determined in the same manner as
“Final Average Earnings” under the Pension Plan, provided, however, that
Compensation shall be used in making such determination. Effective November 1,
2001, Compensation earned in the year in which the Participant terminates
employment with the Controlled Group will be considered Compensation earned in a
complete calendar year.

 

2.14.    “Normal Retirement Age”    means age 65.

 

2.15.    “Participant”    means an Eligible Employee who satisfied the
requirements for participation in the Plan. Any current or former Employee who
has an interest under the Plan shall also be considered a Participant.

 

2.16.    “Pension Plan”    means the Coca-Cola Enterprises Employees’ Pension
Plan.

 

2.17.    “Pension Plan Base Benefit”    means the retirement benefit the
Participant receives under the Pension Plan excluding any portion of such
benefit attributable to (A) a rollover to the Pension Plan from a defined
contribution plan, (B) any “add on” benefits relating to certain merged plans as
described in the definition of an “Accrued Benefit” under the Pension Plan, or
(C) any early retirement supplement paid pursuant to Article III.I. of the
Pension Plan and determined before any applicable offset to such retirement
benefit as described in the definition of an “Accrued Benefit” under the Pension
Plan.

 

2.18.    “Plan”    means the Coca-Cola Enterprises Inc. Executive Pension Plan.

 

2.19.    “Plan Year”    means the 12-month period beginning each January 1st and
ending on the next December 31st.

 

2.20.    “PPO Account”    means the account established on behalf of a
Participant who has elected a direct rollover pursuant to Section 4.8.

 

2.21.    “Related Company”    shall have the same meaning as “Related Company”
under the Pension Plan.

 

2



--------------------------------------------------------------------------------

 

2.22.    “Social Security Taxable Wage Base”    means, with respect to any
calendar year, the contribution and benefit base in effect under Section 230 of
the Social Security Act at the beginning of the calendar year.

 

2.23.    “Supplemental MESIP”    means the Coca-Cola Enterprises Inc.
Supplemental Matched Employee Savings and Investment Plan.

 

2.24.    “Supplemental Pension Plan”    means the Coca-Cola Enterprises Inc.
Supplemental Pension Plan.

 

2.25.    “Supplemental Retirement Plan”    means the Johnston Coca-Cola Bottling
Group, Inc. Supplemental Retirement Plan (As Amended and Restated January 1,
1991).

 

2.26.    “Surviving Spouse”    shall have the same meaning as “Surviving Spouse”
under the Pension Plan.

 

2.27.    “Vesting Service”    shall have the same meaning as “Vesting Service”
under the Pension Plan and shall be determined, for purposes of the Plan, in the
same manner as under the Pension Plan. Notwithstanding the preceding sentence,
“Vesting Service” may also, in the sole discretion of the Administrative
Committee, include periods of service granted under an employment, severance,
settlement or other written agreement between the Participant or a Related
Company and the Employer.

 

ARTICLE III

PARTICIPATION

 

3.1.    Initial Participation.    An Employee shall become a Participant in the
Plan on the later of the date on which he (1) becomes an Eligible Employee or
(2) becomes a participant in the Pension Plan.

 

3.2.    Cessation of Participation.    A Participant who ceases to be an
Eligible Employee as a result of a change in his employment classification shall
no longer be a Participant and shall not be entitled to receive a benefit under
the Plan after the last day of the year in which the change in employment
classification occurs or after such other applicable date determined by the
Administrative Committee. If such a Participant terminates employment with the
Employer and all other members of the Controlled Group before the end of the
period described in the foregoing sentence, any benefit calculations under the
Plan shall include Compensation and Benefit Service through the date of such
termination of employment. A Participant who terminates employment with the
Employer and all other members of the Controlled Group after the period
described in the first sentence of this Section shall have the benefit
calculated under Section 4.1(b)(1) as of the date he is no longer a Participant
transferred to the Supplemental Pension Plan. Such transferred benefit shall
constitute a minimum benefit as provided in Section 4.5 of the Supplemental
Pension Plan, shall be adjusted with respect to any variations between the Plan
and the Supplemental Pension Plan in retirement ages, reduction factors or
similar calculation bases solely in the discretion of the administrative
committee of the Supplemental Pension Plan and shall continue to be subject to
the noncompetition restrictions and related

 

3



--------------------------------------------------------------------------------

forfeiture provisions of Article V. Any PPO Account of such Participant shall
also be transferred to the Supplemental Pension Plan.

 

ARTICLE IV

BENEFITS

 

4.1.    Normal Retirement Benefit.

.  

  (a)   Eligibility.    A Participant whose employment with the Employer and all
other members of the Controlled Group terminates upon attainment of his Normal
Retirement Age shall be eligible for a Normal Retirement Benefit.

 

  (b)   Amount.    A Normal Retirement Benefit, stated as an annuity for the
life of the Participant, shall be a benefit in an amount equal to the excess, if
any, of (1) over (2) below:

 

  (1)   A retirement benefit equal to 1.15% percent of the Participant’s Final
Average Earnings plus 0.25% of the Participant’s Final Average Earnings in
excess of the Social Security Taxable Wage Base in effect in the year the
Participant terminates employment with the Employer and all other members of the
Controlled Group multiplied by the Participant’s Benefit Service.

 

  (2)   The Participant’s Pension Plan Base Benefit and any benefit he receives
under the Supplemental Retirement Plan.

 

4.2.    Early Retirement Benefit.

 

  (a)   Eligibility.    A Participant whose employment with the Employer and all
other members of the Controlled Group terminates on or after the date he first
attains his Early Retirement Age but before he attains Normal Retirement Age
shall be eligible for an Early Retirement Benefit.

 

  (b)   Amount.    An Early Retirement Benefit, stated as an annuity for the
life of the Participant, shall be a benefit in an amount equal to the excess, if
any, of (1) over (2) below:

 

  (1)   The amount calculated under Section 4.1(b)(1), reduced by 1.5% for each
year, up to five years, by which the Participant’s first payment under the Plan
precedes age 65 and by 5% for each year by which the Participant’s first payment
under the Plan precedes age 60. The foregoing reductions shall be applied on a
monthly basis.

 

  (2)   The Participant’s Pension Plan Base Benefit and any benefit he receives
under the Supplemental Retirement Plan.

 

4



--------------------------------------------------------------------------------

4.3.    Deferred Retirement Benefit.

 

  (a)   Eligibility.    A Participant whose employment with the Employer and all
other members of the Controlled Group terminates after he has attained his
Normal Retirement Age shall be eligible for a Deferred Retirement Benefit.

 

  (b)   Amount. A Deferred Retirement Benefit shall be a benefit calculated
under Section 4.1(b), taking into account Benefit Service after Normal
Retirement Age.

 

4.4.    Retirement Benefits for a Disabled Participant.

 

  (a)   Eligibility.    A Participant who incurs a Disability while an Eligible
Employee and after completing five (5) years of Vesting Service shall be deemed
to be an active Participant in the Plan during the period of such Disability.

 

  (b)   Amount.    A Participant who is eligible for benefits under Section
4.4(a) shall be entitled to a benefit under Section 4.1(b) or, if applicable,
under Section 4.2(b), calculated as if:

 

  (1)   The Participant continued to accrue Benefit Service during such period
of Disability to the same extent that such Participant continues to accrue
benefit service under the Pension Plan. The accrual of Benefit Service shall
cease with the month in which the Participant first attains Normal Retirement
Age, elects to receive an Early Retirement Benefit, dies, or is no longer
subject to a Disability. A Participant’s Disability shall cease when the
Participant no longer receives Social Security disability benefits or benefits
from an Employer provided long-term disability plan.

 

  (2)   The Participant’s Final Average Earnings include Compensation for each
complete year during the period of such Disability equal to the Participant’s
Compensation in the last complete calendar year before the calendar year in
which the Participant incurred such Disability.

 

5



--------------------------------------------------------------------------------

4.5.    Deferred Vested Benefit.

 

  (a)   Eligibility.    A Participant whose employment with the Employer and all
other members of the Controlled Group terminates after completing five (5) years
of Vesting Service shall be eligible for a Deferred Vested Benefit.

 

  (b)   Amount.    A Deferred Vested Benefit shall be a benefit calculated under
Section 4.1(b) or, if applicable, Section 4.2(b), taking into account any
reduction for commencement of benefits before Normal Retirement Age.

 

4.6.    Preretirement Surviving Spouse Benefit.

 

  (a)   After Normal Retirement Age.    If a Participant dies after attaining
Normal Retirement Age but before the commencement of benefits under this Plan or
the election of the form of payment in which benefits will be paid under the
Pension Plan, the amount to be paid to the Surviving Spouse, if any, or
Beneficiary, in the case of an unmarried Participant who also dies while an
Eligible Employee, shall be determined as the excess, if any, of (1) over (2)
below:

 

  (1)   The survivor portion of a joint and a 50% survivor annuity based on the
amount calculated under Section 4.1(b)(1), or if applicable, Section 4.3(b);

 

  (2)   The total of the survivor benefits payable to the Surviving Spouse or
Beneficiary, in the case of an unmarried Participant who also dies while an
Eligible Employee, under the Pension Plan based on the Pension Plan Base Benefit
and the Supplemental Retirement Plan.

 

  (b)   Before Normal Retirement Age and After Early Retirement Age.    If a
Participant dies (i) after attaining Early Retirement Age, (ii) before attaining
Normal Retirement Age and (iii) before the commencement of benefits under this
Plan or the election of the form of payment in which benefits will be paid under
the Pension Plan, the amount to be paid to the Surviving Spouse, if any, or
Beneficiary, in the case of an unmarried Participant who also dies while an
Eligible Employee, shall be determined as the excess, if any, of (1) over (2)
below:

 

  (1)   A 50% survivor annuity based on the amount calculated under Section
4.2(b)(1), as if the Participant had retired on the day before death and elected
to receive his retirement benefit in the form of an immediate joint and 50%
survivor annuity, unless the Participant had applied for retirement and died
within 90 days of electing a 75% or 100% survivor annuity, in which case the
Surviving Spouse or Beneficiary, in the case of an unmarried Participant who
also dies

 

6



--------------------------------------------------------------------------------

while an Employee, shall receive the survivor portion of such annuity;

 

  (2)   The total of the survivor benefits payable to the Surviving Spouse or
Beneficiary, in the case of an unmarried Participant who also dies while an
Eligible Employee, under the Pension Plan based on the Pension Plan Base Benefit
and the Supplemental Retirement Plan.

 

  (c)   Before Early Retirement Age.    If a Participant dies before attaining
Early Retirement Age, the amount to be paid to the Surviving Spouse, if any, or
Beneficiary, in the case of an unmarried Participant who also dies while an
Eligible Employee, shall be determined as the excess, if any, of (1) over (2)
below:

 

  (1)   A 50% survivor annuity based on the amount calculated under Section
4.2(b)(1), as if the Participant had terminated employment on the date of death
(if the Participant was still an Employee on the date of death); survived to the
day before his Early Retirement Date; retired and elected to receive a joint and
50% survivor annuity; and died on his Early Retirement Date;

 

  (2)   The total of the survivor benefits payable to the Surviving Spouse or
Beneficiary, in the case of an unmarried Participant who also dies while an
Eligible Employee, under the Pension Plan based on the Pension Plan Base Benefit
and the Supplemental Retirement Plan.

 

  (d)   Special Rules.    If the Beneficiary of an unmarried Participant who
dies while an Eligible Employee entitled to a benefit under Section 4.6 is his
estate, such benefit shall be calculated with the assumption that the
Beneficiary is the same age as the Participant. All benefits paid under Sections
4.6(b) and 4.6(c) to the Beneficiary of an unmarried Participant shall be paid
as a lump sum.

 

If a Surviving Spouse or Beneficiary, as applicable, dies before payments
commence, no benefits shall be payable under the Plan on behalf of the
Participant, Surviving Spouse or Beneficiary.

 

4.7.    Postretirement Survivor Benefit.    Except as provided in Section 4.6,
no survivor benefit shall be payable hereunder unless:

 

  (a)   At the time of his death, the Participant was receiving a benefit or had
elected to receive a benefit under this Plan in a form of distribution that
provides for a survivor benefit payable to a Beneficiary; and

 

  (b)   The Beneficiary survives him.

 

4.8.    Pension Purchase Option Benefit.

.  

 

7



--------------------------------------------------------------------------------



  (a)   From January 1, 1997 through September 30, 1999, a Participant was
eligible to elect to roll over all or a portion of his account balance from the
Supplemental MESIP, provided the Participant’s account balance under the
Supplemental MESIP and the present value of the Participant’s accrued benefit
under this Plan each equals at least $10,000 ($3,500 before October 1, 1999) at
the time of the rollover. The amount rolled over from the Supplemental MESIP
shall be used to provide a Pension Purchase Option (PPO) benefit paid in
accordance with Article V. The Plan shall, in no event, accept rollover
contributions from a plan other than the Supplemental MESIP.

 

  (b)   The amount of the PPO benefit shall be determined as the actuarial
equivalent of the balance of the Participant’s PPO Account on the date such
account is established. The actuarial equivalence of the PPO benefit shall be
determined using a mortality table derived by taking a fixed blend of 50 percent
of the 1983 Group Annuity Table for Males and 50 percent of the 1983 Group
Annuity Table for Females and using an interest rate of 7 percent.

 

  (c)   If a Participant’s benefit under the Plan is to be paid as a single life
annuity and the Participant dies before receiving his total PPO benefit, any
remaining amount of his PPO benefit, determined using the actuarial factors
described in Section 4.2(b), will be paid in cash to his Beneficiary.

 

4.9.    Minimum Benefit for Former Participants in Supplemental Pension
Plan.    A Participant who participated in the Supplemental Pension Plan and
transferred his benefit thereunder to the Plan pursuant to Section 3.3 of the
Supplemental Pension Plan as a result of becoming eligible for the Plan shall be
entitled to a minimum benefit calculated under Section 4.1(b)(1) or 4.2(b)(1) of
the Plan, as applicable, equal to such Participant’s benefit calculated under
Section 4.1(a)(1), 4.1(b)(1) or 4.1(c)(1) of the Supplemental Pension Plan as of
the date he ceased to be an eligible employee thereunder. The Administration
Committee shall in its sole discretion adjust such transferred benefit with
respect to any variations between the Plan and the Supplemental Retirement Plan
in retirement ages, reduction factors or similar calculation bases.

 

4.10.    Commencement and Form of Benefit Payment.    Benefits under this Plan
shall not commence until the Participant or Beneficiary, as applicable, has
elected to commence benefits under the Pension Plan and shall be distributed in
accordance with the form, time and manner in which the Participant or
Beneficiary, as applicable, elects to have benefits under the Pension Plan
distributed. Notwithstanding the foregoing, if the present value of a
Participant’s benefit under this Plan is equal to or less than $5,000 (without
regard to any benefit payable under Section 4.8), such benefit shall be paid as
a single-sum payment. Except for benefit increases granted to reflect cost of
living increases (if any), if the benefit payable to the Participant or his
Surviving Spouse or other Beneficiary from the Pension Plan is increased (except
on account of benefits payable pursuant to a rollover from a defined
contribution plan)

 

8



--------------------------------------------------------------------------------



after benefits under the Plan have commenced, the Participant’s benefits under
the Plan shall be reduced accordingly.

 

4.11.    Actuarial Equivalence.    Benefits described in the Plan shall be
calculated on an actuarially equivalent basis, applying the definition of
“Actuarial Equivalent” or “Applicable Interest Rate and Applicable Mortality
Table,” in the case of lump sum calculations, under the Pension Plan, provided,
however, that only such factors as apply under the Pension Plan without regard
to any factors applicable to plans merged into the Pension Plan shall be used
for this purpose.

 

4.12.    Condition on Payment of Benefits.    Benefits under this Plan shall not
commence unless and until the Participant has executed an Agreement Not to
Compete with the Company in substantially the form set forth in Appendix A to
the Plan.

 

4.13.    Limitation on Plan Benefits.    The total of the benefits payable under
the Plan, the Pension Plan Base Benefit and the Supplemental Retirement Plan
shall not exceed three times the applicable limit under Code Section 415 as in
effect on the date benefit payments commence. The benefits under this Plan shall
be reduced to the extent necessary to satisfy this Section 4.13. Notwithstanding
the foregoing, benefits payable under this Plan pursuant to Section 4.8 shall
not be included in the amounts subject to the limitations of this Section 4.13.

 

ARTICLE V

FORFEITABILITY

 

Any benefits accrued under the Plan on behalf of a Participant shall be
forfeited, any benefits that a Participant is receiving shall cease, and, unless
otherwise determined by the Administrative Committee, all rights under the Plan
shall be extinguished if the Administrative Committee determines that a
Participant has breached the terms of the Agreement Not to Compete executed by
such Participant as a condition of the payment of benefits under Section 4.12.

 

ARTICLE VI

PLAN ADMINISTRATION

 

6.1.    Administrative Committee.    The Plan shall be administered by an
Administrative Committee that shall consist of at least three members appointed
by the Company.

 

6.2.    Administrative Committee Action.    Action of the Administrative
Committee may be taken with or without a meeting of its members, provided,
however, that any action shall be taken only upon the vote or other affirmative
expression of a majority of committee members qualified to vote with respect to
such action. If a member of the Administrative Committee is a Participant, he
shall not participate in any decision that solely affects his own benefits under
the Plan.

 

9



--------------------------------------------------------------------------------

6.3.    Rights and Duties.    The Administrative Committee shall administer the
Plan and shall have all powers and discretion necessary to accomplish that
purpose, including, but not limited to, the following:

 

  (a)   to construe, interpret, and administer the terms and intent of the Plan
with its decisions to be final and binding on all parties;

 

  (b)   to make all determinations required by the Plan, and to maintain all
necessary records of the Plan;

 

  (c)   to compute and certify to the Company the amount of benefits payable to
Participants or Beneficiaries, and to determine the time and manner in which
such benefits are to be paid.

 

6.4.    Compensation, Indemnity, and Liability.    The Administrative Committee
shall serve as such without bond and without compensation for services
hereunder. All expenses of the Plan and the Administrative Committee shall be
paid by the Employer. No member of the Administrative Committee shall be liable
for any act or omission of any other member or any act or omission on his own
part, except his own willful misconduct. The Employer shall indemnify and hold
harmless each member of the Administrative Committee against any and all
expenses and liabilities, including reasonable legal fees and expenses arising
out of his membership on the Administrative Committee, except for expenses or
liabilities arising out of his own willful misconduct.

 

6.5.    Taxes.    If all or any portion of a Participant’s or Beneficiary’s
benefit under this Plan shall become liable for the payment of any income,
employment, estate, inheritance, or other tax that the Employer shall be
required to pay or withhold, the Employer shall have the full power and
authority to withhold and pay such tax out of any monies or other property
credited to such Participant or Beneficiary at the time the benefits under this
Plan are distributable.

 

ARTICLE VII

CLAIMS PROCEDURE

 

Claims for benefits and appeals of claim determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the Pension Plan, provided that for this purpose all references in the
Pension Plan to the “Committee” shall be read as references to the
Administrative Committee.

 

ARTICLE VIII

AMENDMENT AND TERMINATION

 

8.1.    Amendment.    The Company or Administrative Committee shall have the
right to amend the Plan in whole or in part at any time, provided, however, that
no amendment shall reduce the benefits accrued on behalf of any Participant as
of the effective date of such amendment. Any amendment shall be in writing and
executed by a duly authorized officer of the Company or a majority of members of
the Administrative Committee.

 

10



--------------------------------------------------------------------------------

8.2.    Termination of the Plan.    The Company reserves the right to
discontinue and terminate the Plan at any time, in whole or in part, for any
reason. In the event of termination of the Plan, the benefits accrued under the
Plan on behalf of any Participant, as of the effective date of such termination,
shall not be reduced and shall be distributed at a time and in the manner
determined by the Administrative Committee.

 

ARTICLE IX

MISCELLANEOUS

 

9.1.    Limitation on Participant’s Rights.    Participation in this Plan shall
not give any Participant the right to be retained in the Employer’s employ or
any rights or interest in this Plan or any assets of the Employer other than as
herein provided. The Employer reserves the right to terminate the employment of
any Participant without any liability for any claim against the Employer under
this Plan, except to the extent provided herein.

 

9.2.    Benefits Unfunded.    The benefits provided by this Plan shall be
unfunded. All amounts payable under the Plan to Participants or Beneficiaries
shall be paid from the general assets of the Employer, and nothing contained
herein shall require the Employer to set aside or hold in trust any amounts or
assets for the purpose of paying benefits. Participants and Beneficiaries shall
have the status of general unsecured creditors of the Employer with respect to
their benefits under the Plan or any other obligation of the Employer to pay
benefits pursuant hereto. Any funds of the Employer available to pay benefits
under the Plan shall be subject to the claims of general creditors of the
Employer and may be used for any purpose by the Employer.

 

Notwithstanding the preceding paragraph, the Employer may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Administrative
Committee shall direct the trustee to pay such benefits to the Participant from
the assets of the trust.

 

9.3.    Other Plans.    This Plan shall not affect the right of any Eligible
Employee or Participant to participate in and receive benefits under any
employee benefit plans that are maintained by the Employer, unless the terms of
such other employee benefit plan or plans specifically provide otherwise.

 

9.4.    Governing Law.    This Plan shall be construed, administered, and
governed in all respects in accordance with applicable federal law and, to the
extent not preempted by federal law, in accordance with the laws of the State of
Georgia, without regard to the conflict of laws principles thereunder. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions shall continue to be
fully effective.

 

11



--------------------------------------------------------------------------------

9.5.    Gender, Number, and Headings.    In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

 

9.6.    Successors and Assigns; Nonalienation of Benefits.    This Plan shall
inure to the benefit of and be binding upon the parties hereto and their
successors and assigns, provided, however, that the amounts credited to the
Account of a Participant shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to any benefits payable hereunder shall
be void, including, without limitation, any assignment or alienation in
connection with a separation, divorce, child support or similar arrangement.

 

12



--------------------------------------------------------------------------------

 

APPENDIX A

 

Agreement Not to Compete

 

In return for entitlement to retirement benefits earned under the Coca-Cola
Enterprises Inc. Executive Pension Plan (the “Plan”), whether payable under the
Plan or any other supplemental retirement plan maintained by Coca-Cola
Enterprises Inc. (the “Company”), I agree not to compete with the Company for a
period of two years following my termination of employment for any reason.

 

Specifically, I agree that I will not:

 

1.   Participate in the management or operations of any business manufacturing,
producing or distributing liquid, nonalcoholic refreshments, with the exception
of The Coca-Cola Company and any licensee of The Coca-Cola Company.

 

2.   Participate in the ownership of any such business, with the exception of
the ownership of stock of a public company, provided the ownership of such stock
does not exceed 1% of the total outstanding shares. This ownership limitation
does not apply to any company in which the Company or The Coca-Cola Company owns
at least 20%.

 

I further agree that the geographic territory covered by this agreement is that
territory in which the Company holds manufacturing, production or distribution
rights for products of The Coca-Cola Company on the date this agreement is
executed.

 

I further agree that the terms of this agreement, including the geographic
restrictions on my future employment, are reasonable in light of my
responsibilities in the management and supervision of the operations of the
Company and the adequacy of consideration given in exchange for this agreement.
If any court in any jurisdiction, however, determines that the terms of this
agreement are more restrictive than necessary to protect the legitimate
interests of the Company, such court may modify any term of this agreement in a
manner that renders it enforceable.

 

I further agree that if I breach this agreement, I will forfeit all benefits
earned on my behalf under the Plan, whether payable under the Plan or any other
supplemental retirement plan maintained by the Company, and shall have no
further rights thereto.

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Date

 

13